

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 18th day of
June 2008, by and between MedaSorb Technologies Corporation, (the “Company”),
and Vincent Capponi (“Employee”).


The Company wishes to employ Employee as Chief Operating Officer upon the terms
and conditions set forth in this Agreement and Employee is willing to accept
employment subject to the terms and conditions set forth below. Accordingly, the
parties, intending to be legally bound, agree as follows:


1. Employment and Term


1.1 Employment. Subject to the terms and conditions hereof, the Company hereby
employs Employee during the term of employment set forth in Section 1.2 to serve
as Chief Operating Officer of the Company and perform such services and duties
as are normally and customarily associated with such position as well as such
other associated duties as the Chief Executive Officer (CEO) shall determine.
Employee hereby accepts such employment and agrees to devote sufficient time,
attention and energies during regular business hours to effectively perform his
duties and obligations hereunder.


1.2 Term. The term of employment of Employee under this Agreement shall commence
June 18 , 2008 and expires on December 31, 2008 (the “Term”) subject to the
provisions for early termination set forth herein.


2. Compensation. In consideration of the services to be rendered hereunder, the
Company hereby agrees to pay Employee an initial annual base compensation of
$195,767 payable in equal semimonthly installments in accordance with the usual
practice of the Company which base compensation shall be subject to annual
review (but his compensation may not be reduced from then current level) by the
Compensation Committee. Employee stock options will be adjusted on the same
basis as all other Share holders to account for any stock split, stock dividend,
combination or recapitalization. I


3. Benefits.


3.1 Participation in Plans. During the term hereof, Employee shall be entitled
to participate on the same terms as afforded other executive officers in any
group insurance, hospitalization, medical, dental, health and accident,
disability or similar plan or program of the Company now existing or established
hereafter to the extent that he is eligible under the general provisions
thereof; provided that in no case shall the benefits be reduced or less than
that granted, awarded or provided to Employee on the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2 Reasonable Business Expenses. Employee shall be allowed reimbursement for
reasonable business expenses in connection with the performance of his duties
hereunder upon presentation by Employee of the details of, vouchers for, such
expenses, including tourist class commercial air travel, and Employee shall be
furnished reasonable office space, assistance and facilities.


3.3 Vacation. Employee shall be entitled to a vacation (without deduction of
salary or other compensation) for the period as is in conformity with the
Company’s policy regarding vacations for management employees (but in no event
less than three weeks per year).


3.4 Bonuses. Employee may receive such discretionary bonuses as the CEO, in its
sole discretion and from time to time, deem appropriate.


3.5 Retention Bonus. Retention bonus stock options pre-approved on April 24,
2008 by the Board of Directors are approved with the provision that vesting
occur over a three (3) year period: 25% upfront upon closing, 25% after one (1)
year, 25% after two (2) years and 25% after three (3) years. In addition, there
is no acceleration of vesting of these options with termination.


Early Termination of Employment


4.1 Termination for Justifiable Cause. In addition to termination pursuant to
Section 1.2, the Company, by written notice to Employee authorized by the CEO
may terminate Employee’s employment for “justifiable cause”, which shall mean
any of the following events: (a) adjudication by a court of competent
jurisdiction that Employee has committed an act of fraud or dishonesty resulting
or intended to result, directly or indirectly, in personal enrichment at the
expense of the Company; (b) an indictment of a felony (other than a motor
vehicle related matter) involving moral turpitude; (c) repeated failure or
refusal by Employee to follow written policies and directions reasonably
established by CEO that go uncorrected for a period of thirty (30) consecutive
days after written notice has been provided to Employee; or (d) persistent
willful failure by Employee to fulfill his duties hereunder that goes
uncorrected for a period of thirty (30) consecutive days after written notice
has been provided Employee by the CEO In the event of 4.1 (c) or 4.1 (d),
Employee will be receive 15 calendar days of notice, after which his employment
will be terminated.
 
4.2 In the event that the CEO reasonably determines that the Employee has
committed a felony (other than a motor vehicle related matter), a material act
of fraud or other willful tort against the Company, it shall have the right to
suspend Employee from his position and duties hereunder without compensation
until such time as either the action is dropped or no longer pursued or a final
adjudication of Employee’s actions is made by a court (whether civil or criminal
as appropriate) of competent jurisdiction. Should said adjudication find
Employee innocent (or not at fault) or the action is dropped or no longer
pursued, the Company shall promptly pay him all unpaid back salary together with
interest on said amount (at the average consumer loan rate published by
Citibank, N.A., during the suspension period) and, if said final adjudication is
rendered or action dropped or no longer pursued within 12 months of Employee’s
suspension, he may, at his option, be reinstated to his position and this
Agreement continued as if never interrupted.
 
 
2

--------------------------------------------------------------------------------

 
 
4.3 Permanent Disability of Employee. The Company shall have the right to
terminate Employee’s employment hereunder if the CEO shall in good faith and on
the basis of reasonable medical evidence determine that Employee, by reason of
physical or mental disability, has been unable to perform the services required
of him hereunder for more than 120 consecutive days or an aggregate of 180
calendar days, during any 12-month period. Such termination shall be effective
as of the last day of the month following the month in which the Company shall
have given notice to Employee of its intention to terminate pursuant to this
paragraph. Company paid Disability Benefits will be activated 90 days after
termination.


4.4 Compensation Upon Early Termination.


(a) In the event of termination of this Agreement for “justifiable cause” as
described in Section 4.1, or pursuant to Section 1.2 hereof, Employee shall be
entitled to the compensation earned by him before the effective date of
termination, as provided for in this Agreement, computed pro rata up to and
including that date, in lieu of salary and other benefits under this Agreement.


(b) If prior to the expiration of the term of this Agreement Employee dies, the
Company shall continue Employee’s compensation and coverage of Employee’s direct
dependents (if any and if they are eligible) under all plans or programs of the
types listed in Section 3.1 for a period of 120 days, provided that no benefits
will continue past the end of the term of this Agreement.


(c) Upon a Change of Control or upon Employee’s termination for “Good Reason” as
defined below, Employee shall then be entitled to receive, in lieu of salary and
other benefits under this Agreement, (i) an amount equal to two weeks of his
then-current base salary for every year Employee was employed by the Company,
payable in equal semi-monthly installments over the next three (3) months
following termination in arrears without interest , (ii) continued coverage
under all plans or programs of the types listed in Section 3.1 until the sooner
of 1 year or one (1) month after Employee becomes otherwise employed and
eligible for other comparable coverage, and (iii) all other benefits provided to
Employee under this Agreement for a period of thirty (30) days.
 
 
3

--------------------------------------------------------------------------------

 
 
4.5 In the event Employee is terminated for any reason other than for
“justifiable cause” as defined in Section 4.1 hereof, death, disability or
voluntary termination (unless the Company and Employee mutually agree to such
voluntary termination), then all unexercised options granted to Employee under
the Company’s option plan shall be deemed fully vested and exercisable
immediately upon Employee’s termination. The foregoing benefit shall be in
addition to, and not in lieu of, any similar benefit that may be contained in
any other agreement between the Company and Employee.


4.6 (a) Upon the occurrence of a Change of Control of the Company or Employee
terminates for Good Reason pursuant to Section 4.6(d), all options granted to
Employee under the Company option plan and the Options granted to Employee
pursuant to Section 2(b) hereof shall be automatically fully vested and
exercisable immediately upon a Change of Control.


(b) For purposes of this Agreement, “Change of Control” shall be deemed to have
occurred if, during the term of this agreement:


(i) the beneficial ownership of at least 50% of the Company’s voting securities
or all or substantially all of the assets of the Company shall have been
acquired, directly or indirectly by a single person or a group of affiliated
persons, other that the Employee or a group in which the Employee is a member,
in any transaction or series of transactions excluding the Series B equity
investment; or
 
(ii) as the result of or in connection with any cash tender offer, exchange
offer, sale of assets, merger, consolidation or other business combination of
the Company with another corporation or entity the new Board of Directors is
comprised of a majority of Directors chosen or elected by the members of the
new/combined entity who were not members of the Company before such cash tender
offer, exchange offer, sale of assets, merger, consolidation or other business
combination of the Company with another corporation or entity


(c) For purposes of this Agreement, the date of Change of Control shall mean the
earlier to occur of:


(i) the first date on which a single person or group of affiliated persons
acquires the beneficial ownership of 50% or more of the Company’s voting
securities or all or substantially all of the Company’s assets in any
transaction or series of transactions; or


(ii) the date on which a cash tender offer, exchange offer, sale of assets,
merger, consolidation other business combination resulting in the change in the
Board of Managers contemplated by Section 4.5 hereof is consummated.
 
 
4

--------------------------------------------------------------------------------

 
 
(d) For purposes of this Agreement, the term “Good Reason” shall mean the
assignment to Employee of any duties that are not in the same corporate capacity
or area of operations or are not of the same general nature as Employee’s duties
with Company without the Employee’s express written consent.


5. Confidentiality and Non-Competition.


5.1(i) Confidentiality. During the term of employment under this Agreement,
Employee will have access to and become acquainted with various confidential
information including without limitation, trade secrets, customer relationships,
formulas, devices, inventions, processes, know-how, financial information and
other compilations of information, records, and specifications, which are owned
by the Company. Employee shall not disclose any of the Company’s confidential
information, directly or indirectly, or use them in any way, either during the
term of this Agreement or at any time thereafter, except as required in the
course of his employment for the Company. All files, records, documents,
drawings, specifications, equipment and similar items relating to the business
of the Company, whether prepared by Employee or otherwise coming into his
possession, shall remain the exclusive property of the Company and shall not be
removed from the premises of the Company under any circumstances whatsoever
without the prior written consent of the Company, and if removed shall be
immediately returned to the Company upon any termination of his employment and
no copies thereof shall be kept by Employee, provided, however, that Employee
shall be entitled to retain documents reasonably related to his interest as a
shareholder.
 
(ii) Inventions and Shop Right. Every invention, discovery or improvement made
or conceived by Employee related to the business of the Company during his
employment by the Company whenever and wherever made or conceived, and whether
or not during business hours, of any product, article, appliance, tool, device,
formula, process, machinery or pattern similar to, or which constitutes an
improvement, on those heretofore, now or at any time during this employment,
manufactured or used by the Company in connection with the manufacture or
process of any product heretofore or now or hereafter manufactured by the
Company, or of any product which shall or could reasonably be manufactured in
the reasonable expansion of the Company’s business, shall be and continue remain
the Company’s exclusive property, without any added compensation or any
reimbursement for expenses to Employee, and upon the conception of any and every
such invention, discovery or improvement and without waiting to perfect or
complete it, Employee promises and agrees that he will immediately disclose it
to the Company and to no one else and thenceforth will treat it as the property
and secret of the Company. Employee will also execute any instruments requested
from time to time by the Company to vest in it complete title and ownership to
such invention, discovery or improvement and will, at the request of the
Company, do such acts and execute such instruments as the Company may require
but at the Company’s expense to obtain Letters Patent in the United States and
foreign countries, for such invention, discovery or improvement and for the
purpose of vesting title thereto in the Company, all without any reimbursement
for expenses or otherwise and without any additional compensation of any kind to
Employee.
 
 
5

--------------------------------------------------------------------------------

 
 
5.2 Non-Competition. In the event of a termination of this Agreement for any
reason, Employee shall be prohibited for a period of one (1) year from the
effective date of this separation from engaging in any business in competition
with that of the Company in those states within the United States and those
countries outside the United States in which the Company at the time of
Employee’s separation has conducted business or where Company has written a
reasonable plan to conduct business in the next 12 months or directly or
indirectly advising or consulting to or otherwise performing services for or
providing assistance to any person, firm, corporation, or other entity engaged
in such competitive business, provided, however, nothing herein contained shall
be construed as (a) preventing Employee from investing his personal assets in
any businesses which do not compete directly or indirectly with the Company,
provided such investment or investments do not require any services on his part
in the operation of the affairs of the entity in which such investment is made
and in which his participation is solely that of an investor, (b) preventing
Employee from purchasing securities in any corporation whose securities in any
corporation whose securities are regularly traded, if such purchases shall not
result in his owning beneficially at any time 3% or more of equity securities of
any corporation engaged in a business which is competitive, directly or
indirectly, to that of the Company, (c) preventing Employee from engaging in any
activities, if he receives the prior authorization of the Managers.
Notwithstanding anything herein to the contrary this Section 5.2 shall not be
effective in the event Employee has been discharged for any reason other than
“justifiable cause” or voluntarily leaves the employment of the Company with the
mutual agreement of the Company.


5.3 Subsequent to the termination of this Agreement, Employee will not for a
period of one (1) year materially interfere with or disrupt the Company’s
business relationship with its customers or suppliers or employ any person who
was employed with the Company at any time during the 6 months prior to
Employee’s termination, or for a period of three (3) years, directly or
indirectly solicit any of the employees to leave the employ of the Company. In
consideration for the above, employee will receive a severance of (2) two weeks
salary for each year employed at Company upon termination of employment


6. Notices. All notices under this Agreement shall be in writing and shall be
deemed effective when delivered in person (in the Company’s case, to its
President or Secretary) or forty eight (48) hours after deposit thereof in the
U.S. mail, postage prepaid, addressed to Employee, at last known address as
carried in the records of the Company, or to the Company, at the corporate
headquarters, to the attention of the Secretary, or to such other address as the
party to be notified may specify by notice to the other party.


7. Assigns and Successors. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company and the rights and obligations of Employee shall move
to the benefit of and shall be binding on Employee and his legal representatives
or heirs. This agreement constitutes a personal service agreement and Employee’s
obligations hereunder may not be transferred or assigned by Employee.
 
 
6

--------------------------------------------------------------------------------

 
 
8. Amendment Waiver. This Agreement may be amended, and any right or claim
hereunder waived, only by a written instrument signed by both Employee and the
Company, following authorization by the CEO. Nothing in this Agreement, express
or implied, is intended to confer upon any third person any rights or remedies
under or by reason of this Agreement. No amendment or waiver of this Agreement
requires the consent of any individual, partnership, corporation or other entity
not a party of this Agreement.


9. Injunction.


(a) Should Employee at any time violate or threaten to violate any of the
provisions of this Agreement, the Company shall be entitled to an injunction
restraining Employee from doing or continuing to do or performing any such acts,
and Employee hereby consents to the issuance of such an injunction.


(b) In the event that a proceeding is bought in equity to enforce the provisions
of this paragraph, Employee shall not urge as a defense that there is an
adequate remedy at law, nor shall the Company be prevented from seeking any
other remedies which may be available.


(c) The existence of a claim or cause of action by the Company against Employee,
or by Employee against the Company, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the endorsement by the Company of
the foregoing restrictive covenants but shall be litigated separately.


(d) The provisions of this Section 9 shall survive termination of this
Agreement.


10. Governing Law and Jurisdiction. This Agreement in its interpretation and
application and enforcement shall be governed by the law of the State of New
Jersey without application of its conflict of laws provisions, and any legal
action commenced by either party seeking interpretation, application and/or
enforcement of this Agreement shall be brought only in the State of New Jersey
of federal court sitting in Princeton, NJ.


11. Prior Agreements. This Agreement supercedes and replaces any and all prior
agreements between the parties as to its subject matter.


12. Construction. Paragraph headings are for convenience only and shall not be
considered a part of the terms and provisions of this Agreement.


13. Effective Date. The effective date of this Agreement shall be June 18, 2008.


IN WITNESS WHEREOF, the parties have executed this Agreement.


MEDASORB TECHNOLOGIES CORPORATION
 
EMPLOYEE
       
By:
/s/ Al Kraus  
/s/ Vincent Capponi

 
 
7

--------------------------------------------------------------------------------

 
 